Citation Nr: 0723375	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-03 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Validity of an overpayment of pension benefits originally 
calculated in the amount of $24,533. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Winston-Salem, North Carolina (hereinafter RO).  


REMAND

The January 2006 Statement of the Case noted that a portion 
of an overpayment of  pension benefits, originally calculated 
in the amount of $24,533, had been reduced.  However, this 
document did not state the amount of this reduction, or 
otherwise specify the amount of the remaining debt.  When the 
validity of a debt is challenged by a veteran, as in the 
instant case, the threshold determination as to the validity 
of the debt in question must be made on that question prior 
to a decision being made on a waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  As such, the 
Board concludes that the RO must provide the veteran with an 
accounting of the current overpayment to ensure due process 
to the veteran and allow for meaningful appellate review by 
the Board. 

In discussing the debt at issue, the RO in the January 2006 
Statement of the Case also noted that the veteran was not 
entitled to pension benefits until they were notified of the 
veteran's release from incarceration, and that such 
notification in the instant case was not received from the 
North Carolina Department of Corrections until January 6, 
2006, more than one year after his release date (August 7, 
2004).  In making this determination, the RO relied on 
38 C.F.R. § 3.666(c), which in pertinent part states that 
pension benefits of incarcerated veterans will be resumed as 
of the day of release if notice is received within one year 
following release (which constitutes and informal claim) and, 
if not, resumption will be made effective from the date of 
receipt of such notice.  In testimony before the Board, the 
veteran indicated that a representative of his filed a claim 
for pension benefits on his behalf in September 2004.  While 
no such claim is of record, the claim file does contain a 
statement and divorce decree from the veteran received in 
November 2004, with a return address in Spencer, North 
Carolina, and not that of a prison.  Given this document, the 
RO will be asked upon remand to determine in the first 
instance whether the November 2004 statement from the veteran 
represents "notice" of the veteran's release from prison as 
contemplated by 38 C.F.R. § 3.666(c).  Such initial 
consideration of this matter by the RO, and not the Board, 
will ensure due process to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must order an audit of the 
veteran's pension account which shows the 
calculation of the current overpayment 
and describes the basis of the 
calculation.  Prior to completion of this 
audit, the RO must resolve the question 
as to whether the November 2004 statement 
from the veteran discussed above must be 
consideration to be "notice" of the 
veteran's release from prison as 
contemplated by 38 C.F.R. § 3.666(c).  If 
this matter is resolved favorably to the 
veteran, the impact of such a decision on 
the remaining debt owed by the veteran 
must be delineated in the audit.  The 
audit must explain the creation of the 
overpayment, and not simply consist of a 
"paid and due" accounting.  In 
particular, the audit must explain when 
the period of the overpayment began, and 
when it ended, as well as the basis for 
the effective date assigned for any 
reduction or termination of pension 
benefits from his account.  The audit 
must be placed in the claims folder, and 
the veteran and his representative must 
be furnished a copy as well.  

2.  Following the completion of the 
above, the claim must be readjudicated by 
the RO, to include a discussion of 
3.666(c).  If this readjudication does 
not result in a complete grant of all 
benefits sought by the veteran, and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


